EXAMINER'S AMENDMENT/COMMENT

Withdrawn Objections and Rejections
The objection to claims 6, 9 and 10 under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim, is withdrawn in light of the amendments of the claims.

The rejection of claims 1-4, 7-8 and 11 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn in light of the amendment of claim 1.

The rejection of claims 1-4, 7-8 and 11 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for scope of enablement, is withdrawn in light of the amendment of claim 1.

The rejection of claims 20-21 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ciarbelli et al. (The Arabidopsis homeodomain-leucine zipper II gene family: diversity and redundancy. Plant Mol Biol. 2008 Nov;68(4-5):465-78. Epub 2008 Aug 30) in view of Li et al. (Identical amino acid substitutions in the repression domain of auxin/indole-3-acetic acid proteins have contrasting effects on auxin signaling. Plant Physiol. 2011 Mar;155(3):1252-63. Epub 2011 Jan 20), is withdrawn in light of the cancellation of claims 20-21.

The rejection of claims 1-4, 7-8, 11 and 20-21 on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,758,791, is withdrawn in light of the amendment of claim 1 and the cancellation of claims 20-21.

The rejection of claims 1-4, 7-8, 11 and 20-21 on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,407,689, is withdrawn in light of the amendment of claim 1 and the cancellation of claims 20-21. 

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 12-19, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on September 21, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas Hiesberger on February 17, 2021.

The application has been amended as follows: 

Claim 6 (Currently Amended) The transgenic plant of claim 1, 2 or 3, wherein the transgenic plant is a C3 plant.

Claim 15 (Currently Amended) The method of claim 12 or claim 13, wherein the transgenic plant is a C3 plant.

Claim 19 (Currently Amended) The method of claim 12 or claim 13, wherein the transcriptional repression activity of the mutant polypeptide is less than that of the first polypeptide.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA E COLLINS whose telephone number is (571)272-0794.  The examiner can normally be reached on M-R 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA E COLLINS/            Primary Examiner, Art Unit 1662